Citation Nr: 1738029	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-18 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy (BPH), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the RO in Little Rock, Arkansas, which, in pertinent part, denied service connection for BPH, including as due to herbicide exposure.

This case was previously before the Board in November 2014, where the Board remanded the issue on appeal for additional development, to include obtaining VA and private treatment records, and for the issuance of a statement of the case.  The development was completed and the Board finds that the RO substantially complied with the November 2014 remand; therefore, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to a September 6, 2016 substantive appeal via a VA Form 9, the issue of service connection for obstructive sleep apnea was appealed.  The Veteran has requested a decision review officer hearing that has yet to completed (scheduled for December 2017), and this issue has yet to be certified back to the Board for consideration.  For these reasons, the Board will not assume jurisdication of this issue at this time.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  

The Veteran was scheduled for a hearing on the issue of service connection for BPH, including as due to herbicide exposure, before a member of the Board in October 2014.  The Veteran did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1968 to January 1970, so is presumed to have been exposed to herbicides during service.

2.  No genitourinary injury or disease or BPH symptoms were manifested during service.

3.  BPH was manifested many years after service and is not causally or etiologically related to service, including as due to presumed herbicide exposure.

4.  The currently diagnosed BPH was not incurred in and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a prostate disability, diagnosed as BPH, including as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status: (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

A medical examination or opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the Veteran has only asserted that BPH was caused by exposure to the herbicide Agent Orange during service.  As discussed below, BPH is not a condition that is eligible for presumptive service connection for herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran has not advanced, and the evidence of record does not reflect, any other potential in-service injury, disease, or event that may be have caused BPH.  As such, the Board concludes that a VA medical examination is not necessary to render a decision on the issue of service connection for BPH.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, BPH is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently has a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include BPH.  See 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran contends that the current prostate disability, diagnosed as BPH, was caused by herbicide exposure during his service in the Republic of Vietnam.  Because the Veteran served in the Republic of Vietnam from May 1968 to January 1970, herbicide exposure during service is presumed.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a genitourinary injury or disease or prostate or BPH symptoms were manifested during service.  The service treatment records, which are complete, are absent of complaints of, diagnoses of, or treatment for BPH or any genitourinary problems other than burning and urethral discharge (diagnosed as gonorrhea) in February 1969 that resolved after treatment.  At the time of the January 1970 service separation examination, the genitourinary system was clinically evaluated as normal, and the Veteran denied that he then had or had ever had frequent or painful urination.  

Because the Veteran was treated for gonorrhea during service with no report or complaint of BPH or other prostate symptoms, the genitourinary system was clinically evaluated and determined to be normal at the January 1970 service examination, and the Veteran was specifically asked whether he then had or had ever had frequent or painful urination and denied having any such symptoms on the January 1970 service report of medical history, the Board finds that BPH is a condition that would have ordinarily been recorded during service, if it had been present.  The service treatment records appear complete.  For these reason, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of genitourinary injury or disease or BPH symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the lay and medical evidence shows no BPH or prostate symptoms or BPH diagnosis until approximately 2007 (i.e., over three decades after service separation).  See September 2007 private treatment records (reporting prostate problems and erectile dysfunction).  Considered together with the lay and medical evidence contemporaneous to service showing no in-service injury or disease or BPH or prostate symptoms, the approximate 37 year period between service separation in 1970 and the onset of BPH symptoms in 2007 is an additional factor in this case that weighs against service incurrence.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board further notes that the lay and medical evidence contemporaneous to service, as well as the post-service lay and medical evidence, is consistent with the Veteran's credible lay report during the course of this appeal that BPH symptoms had their onset many years after service. 

The weight of the evidence is against finding that BPH, which was manifested decades after service separation, is causally or etiologically related to service, including presumed herbicide (i.e., Agent Orange) exposure during service.  BPH is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not indicated that there was evidence of a possible relationship between herbicide exposure during service and BPH that developed many years later.  As applies to direct service connection, there is no competent medical evidence otherwise linking the Veteran's BPH to service, including to the herbicide exposure during service.  See Combee, 34 F.3d at 1043-1044.

Although the Veteran has asserted that BPH is causally related to presumed herbicide exposure during service, he is a lay person and, under the specific facts of this case, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of his BPH.  The etiology of the BPH, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving the origin and progression of the genitourinary system.  BPH is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing and would require internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide exposure.  A competent opinion relating BPH to herbicides would require knowledge of the complex interaction or relationship between the genitourinary system and the chemical components of herbicides, the potential physiological complications that may arise from herbicide exposure (as derived from scientific studies), knowledge of other causes and risk factors of BPH, and knowledge of factors that differentiate prostate disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  Thus, while the Veteran is competent to relate genitourinary symptoms that he experienced at any time, he is not competent to opine on whether there is a link between BPH, symptoms of which were manifested many years after service, and active service, to include herbicide exposure, because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value. 

Thus, the weight of the evidence is against a finding that BPH was caused by active service, including presumed herbicide exposure.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for a prostate disability, diagnosed as BPH, including as due to herbicide exposure; consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for BPH is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


